Exhibit 10.3

 

LOGO [g180754ex10_3pg001.jpg]     RESTRICTED STOCK AGREEMENT

 

GRANTED TO    GRANT DATE   

NUMBER OF

SHARES OF RESTRICTED STOCK

  

SOCIAL SECURITY

NUMBER

     

[Name]

                  

[Street]

       /    /20        [                    ]    [SSN]      

[City], [State] [Postal]

 

              

 

1. This Grant. Apogee Enterprises, Inc., a Minnesota corporation (the
“Company”), hereby grants to the individual named above (the “Employee”), as of
the above grant date and on the terms and conditions set forth in this
restricted stock agreement (this “Agreement”) and in the Apogee Enterprises,
Inc. 2009 Stock Incentive Plan, as amended from time to time (the “Plan”), the
number of shares of restricted stock set forth above (the “Shares”).

 

2. Restricted Period. The Shares are subject to restrictions contained in this
Agreement and the Plan for a period (the “Restricted Period”) commencing on the
Grant Date and ending as to [1/3 of the Shares on each of the first three
anniversaries of the Grant date] or, if earlier, upon (a) the Employee’s
Retirement, involuntary termination without Cause, Disability or death, as
provided in paragraph 4 below, or (b) the Employee’s involuntary termination
without Cause or voluntary termination for Good Reason upon or following a
Change in Control (as defined in the Plan) of the Company, as provided in
paragraph 4 below. The terms “Retirement,” “Cause,” “Disability” and “Good
Reason” are defined in the attached Exhibit A.

 

3. Restrictions. The shares shall be subject to the following restrictions
during the Restricted Period:

 

  •  

The Shares shall be subject to forfeiture to the Company as provided in this
Agreement and in the Plan.

 

  •  

The Employee may not sell, transfer, pledge or otherwise encumber the Shares
during the Restricted Period. Neither the right to receive the Shares nor any
interest under the Plan may be transferred by the Employee, and any attempted
transfer shall be void.

 

  •  

The Company will issue the Shares in the Employee’s name and may, at its option,
issue the shares by book-entry registration or issuance of a stock certificate
or certificates, which certificate or certificates shall be held by the Company.
The Shares shall be restricted from transfer and shall be subject to an
appropriate stop-transfer order. If any certificate is issued, the certificate
shall bear an appropriate legend referring to the restrictions applicable to the
Shares. If any certificate is issued, the Employee shall be required to execute
and deliver to the Company a stock power relating to the Shares as a condition
to the receipt of this award.

 

  •  

Any securities or property (other than cash) that may be issued with respect to
the Shares as a result of any stock dividend, stock split, business combination
or other event shall be subject to the restrictions and other terms and
conditions contained in this Agreement.

 

  •  

The Employee shall not be entitled to receive any Shares prior to the completion
of any registration or qualification of the Shares under any federal or state
law or governmental rule or regulation that the Company, in its sole discretion,
determines to be necessary or advisable.

 

4. Forfeiture; Lapse of Restrictions. In the event the Employee’s employment is
terminated during the Restricted Period, the unvested Shares held by the
Employee at such time shall be immediately and irrevocably forfeited, unless the
Employee’s employment is terminated under the circumstances described below.

Retirement or Involuntary Termination Without Cause. In the event the Employee’s
employment is terminated prior to the end of the Restricted Period by reason of
Retirement or involuntary termination without Cause, the Committee (as defined
in the Plan) reserves the right, exercisable by the Committee within 30 days
following the date of the Employee’s Retirement or involuntary termination
without Cause, to cause the remaining unvested Shares to be accelerated, in
whole or in part, as of the date of such Retirement or involuntary termination.

 

1



--------------------------------------------------------------------------------

Disability or Death. In the event the Employee’s employment is terminated prior
to the end of the Restricted Period by reason of Disability or death, the
restrictions with respect to all of the Shares held by the Employee at such time
shall lapse and the Shares shall vest as of the date of such termination of
employment.

Change in Control. In the event of a Change in Control of the Company during the
Restricted Period and the Employee’s employment is simultaneously or
subsequently terminated by the Company without Cause or by the Employee for Good
Reason during the Restricted Period, the restrictions with respect to all of the
Shares held by the Employee at the time of termination shall lapse and the
Shares shall immediately vest as of the date of such termination of employment.

 

5. Rights as Shareholder. Upon issuance of the Shares, the Employee shall,
subject to the restrictions of this Agreement and the Plan, have all of the
rights of a shareholder with respect to the Shares, including the right to vote
the Shares and receive any cash dividends and any other distributions thereon,
unless and until the Employee forfeits the Shares.

 

6. Income Taxes. The Employee is liable for any federal, state and local income
or other taxes applicable upon the receipt of the Shares, the lapse of
restrictions relating to the Shares or the subsequent disposition of any of the
Shares, and the Employee acknowledges that he or she should consult with his or
her own tax advisor regarding the applicable tax consequences. Upon vesting of
the Shares, the Employee shall promptly pay to the Company in cash, and/or the
Company may withhold from the Employee’s compensation, all applicable taxes
required by the Company to be withheld or collected upon such vesting.

 

7. Acknowledgment. This grant of Shares shall not be effective until the
Employee dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Employee agrees to the terms and conditions of this Agreement and the Plan and
acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:

    APOGEE ENTERPRISES, INC.

 

   

EMPLOYEE’S SIGNATURE

     

 

     

DATE

          By:  

 

 

      [Name]

SOCIAL SECURITY NUMBER

      [Title]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS USED IN THE

RESTRICTED STOCK AGREEMENT

The following terms used in this Agreement have the following meanings:

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended.

“Cause” shall mean:

(i) the willful and continued failure by the Employee substantially to perform
his or her duties and obligations (other than any such failure resulting from
his or her incapacity due to physical or mental illness or any such actual or
anticipated failure resulting from the Employee’s termination for Good Reason),

(ii) the Employee’s conviction or plea bargain of any felony or gross
misdemeanor involving moral turpitude, fraud or misappropriation of funds, or

(iii) the willful engaging by the Employee in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on the Employee’s part shall be considered “willful” unless done,
or omitted to be done, by the Employee in bad faith and without reasonable
belief that his or her action or omission was in the best interests of the
Company.

“Disability” shall mean any physical or mental condition which would qualify the
Employee for a disability benefit under any long-term disability plan maintained
by the Company or any Affiliate then employing the Employee.

“Good Reason” shall mean the occurrence of any of the following events, in each
case, after the Employee has provided written notice to the Company within 30
days of the occurrence of such event and the Company has failed to cure, to the
Employee’s reasonable satisfaction, the cause of such event within 30 days after
the date of such written notice (and the Employee terminates employment within
30 days of the expiration of such cure period), except for the occurrence of
such an event in connection with the termination or reassignment of the
Employee’s employment by the Company (or any Affiliate then employing the
Employee) for Cause, for Disability or for death:

(i) the assignment to the Employee of employment duties or responsibilities
which are not at least of materially comparable responsibility and status as the
employment duties and responsibilities held by the Employee immediately prior to
a Change in Control, or any removal of the Employee from or any failure to
reelect or reappoint the Employee to any positions held by the Employee
immediately prior to a Change in Control, except in connection with the
termination of his or her employment for Disability, Retirement or Cause, or as
a result of the Employee’s death, or by the Employee other than for Good Reason;

(ii) a material reduction by the Company (or any Affiliate then employing the
Employee) in the Employee’s base salary as in effect immediately prior to a
Change in Control or as the same may be increased from time to time during the
term of this Agreement; or

(iii) the Company’s (or any Affiliate then employing the Employee) requiring the
Employee to be based anywhere other than within 50 miles of the Employee’s
office location immediately prior to a Change in Control, except for
requirements of temporary travel on the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations
immediately prior to a Change in Control.

“Retirement” shall mean the Employee’s termination of his or her employment
relationship with the Company under such circumstances determined to constitute
retirement by the Committee in its sole discretion.

 

3